                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CLINTON STRANGE,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )    NO. 3:18-cv-01071
                                                  )    CHIEF JUDGE CRENSHAW
 HEALTHSTREAM, INC., a Tennessee                  )
 Domestic For-Profit Corporation;                 )
 TWILIO INC., a Delaware Domestic                 )
 Corporation; and PHC-MINDEN G.P.,                )
 INC., a Louisiana Business Corporation,          )
                                                  )
         Defendants.                              )

                                             ORDER

        Clinton Strange has filed a pro se Complaint in this Court, asserting that Defendants

HealthStream, Inc., Twilio, Inc., and PHC-Minden G.P., Inc. have violated the Telephone

Consumer Protection Act and the laws of three different states. (Doc. No. 1.) On December 7,

2018, the Court entered an Order denying Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs and giving him 28 days to pay the filing fee or to request an

extension of time for doing so. (Doc. No. 29.) The same Order notified Plaintiff that “[f]ailure to

comply with this Order within the specified time may result in dismissal of this action for failure

to prosecute and failure to comply with the court’s Order.” (Id. at 3.)

        Plaintiff’s payment of the fee was due no later than January 7, 2019, including three days

for service under Rule 6(d) of the Federal Rules of Civil Procedure. More than a week since that

date has passed without Plaintiff’s submitting the fee or requesting an extension of the time for

doing so. Defendants PHC-Minden and Twilio have filed Motions to Dismiss for Failure to Pay




      Case 3:18-cv-01071 Document 33 Filed 01/18/19 Page 1 of 2 PageID #: 337
Filing Fee. (Doc. Nos. 30, 31.) Defendant HealthStream has filed a Notice of Joinder with those

motions. (Doc. No. 32.)

       The Court’s inherent authority to dismiss a plaintiff's action for failure to prosecute is

expressly recognized in Rule 41(b) of the Federal Rules of Civil Procedure. “This measure is

available to the district court as a tool to effect[ively] manage its docket and avoid unnecessary

burdens on the tax-supported courts and opposing parties.” Knoll v. Am. Tel. & Tel. Co., 176 F.3d

359, 363 (6th Cir. 1999) (internal quotation marks and citation omitted). Plaintiff received express

notice that failure to comply with the Court’s order could result in dismissal of this case. No lesser

sanction than dismissal without prejudice is warranted under the circumstances.

       Accordingly, Defendants’ Motions to Dismiss (Doc. Nos. 30, 31) are GRANTED, and

this case is DISMISSED WITHOUT PREJUDICE under Rule 41(b) of the Federal Rules of

Civil Procedure for failure to pay the filing fee and failure to comply with the Court’s order.

       IT IS SO ORDERED.

       This is the final order in this action for purposes of Fed. R. Civ. P. 58.




                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                  2


    Case 3:18-cv-01071 Document 33 Filed 01/18/19 Page 2 of 2 PageID #: 338
